DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4, 7-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Haggerty (US Pub.     2012/0274583).
               Regarding Claim 1, Haggerty teaches an electronic device, comprising: a display unit, comprising a brightness value (Figs.2A-2D;  Paragraph 0021, 0025-0026, 0030); a light sensor (Fig.2A;  Paragraph 0020, 0021), configured to sense ambient light and generate a light intensity signal (403 in Fig.4A, 501 in Fig.5) correspondingly (Figs.4A-4B, 5, 6;  Paragraph 0031-0034); and a processor, coupled to the display unit and the light sensor, wherein the processor is configured to access a program instruction from a storage element, to perform the following steps: receiving the light intensity signal continuously from the light sensor (Paragraph 0020-0024; 0031-0034); smoothing the light intensity signals received from the light sensor in a plurality of time frames, to generate a plurality of smoothing signals (Paragraph 0016-0024; 0031-0034); determining whether a difference generated by subtracting a previous smoothing signal from a target smoothing signal of the plurality of smoothing signals the is less than a first threshold or greater than a second threshold (Paragraph 0028-0035); and maintaining the brightness value of the display unit for a preset time period and then determining whether to adjust the brightness value when the difference is less than the first threshold or greater than the second threshold (Paragraph 0028-0035, 0070).                Regarding Claim 2, Haggerty teaches the electronic device further comprising: at least one orientation detector, configured to generate an orientation signal, wherein before performing the smoothing the light intensity signals step, the processor determines whether the electronic device is in a landscape mode or not according to the orientation signal, and the processor performs the smoothing the light intensity signals step when the electronic device is determined in the landscape mode. (see Figs. 4-7;  Paragraph 0031-0035).               Regarding Claim 3, Haggerty teaches the electronic device wherein the performing a smoothing the light intensity signals step by the processor comprises smoothing the light intensity signals received from the light sensor in the time frames by moving average. (Figs.5, 6; Paragraph 0033-0034).               Regarding Claim 4, Haggerty teaches the electronic device wherein the preset time period is a first preset time period or a second preset time period, when the difference is less than the first threshold, the processor maintains the brightness value of the display unit for the first preset time period, or when the difference is greater than the second threshold, the processor maintains the brightness value of the display unit for the second preset time period. (Paragraph 0028-0035, 0070). 
               Regarding Claims 7-8, Haggerty teaches the electronic device wherein the first threshold and the second threshold are stored in the storage element; wherein when the difference is not less than the first threshold or the difference is not greater than the second threshold, the processor adjusts the brightness value of the display unit according to the target smoothing signal. (Paragraph 0028-0035). 
Allowable Subject Matter
7.          Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.            The following is an examiner’s statement of reasons for allowance: The prior art fail to teach the electronic device wherein the processor is further configured to perform the following steps: determining whether the smoothing signal received at a last time point of the first preset time period is greater than the target smoothing signal; continuously maintaining the brightness value of the display unit when the smoothing signal received at the last time point of the first preset time period is greater than the target smoothing signal; and adjusting the brightness value of the display unit according to the smoothing signal received at the last time point when the smoothing signal received at the last time point of the first preset time period is less than or equal to the target smoothing signal as claimed in Claim 5. 9.         The prior art fail to teach the electronic device wherein the processor is further configured to perform the following steps: determining whether the smoothing signal received at a last time point of the second preset time period is less than the target smoothing signal; continuously maintaining the brightness value of the display unit when the smoothing signal received at the last time point of the second preset time period is less than the target smoothing signal; and adjusting the brightness value of the display unit according to the smoothing signal received at the last time point when the smoothing signal received at the last time point is greater than or equal to the target smoothing signal as claimed in Claim 6.                  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.             Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622